Fourth Court of Appeals
                                 San Antonio, Texas
                                       June 23, 2014

                                    No. 04-14-00316-CV

                      IN THE INTEREST OF J.F., MINOR CHILD,

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2012-PA-02694
                      Honorable John D. Gabriel, Jr., Judge Presiding


                                       ORDER
        Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before June 29, 2014. Because this is an accelerated appeal from an order
terminating appellant’s parental rights, no further extensions of time will be granted.




                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court